Citation Nr: 0029618	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-357 30	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes, including entitlement to an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  During the course of this appeal, 
the case was remanded to the RO by the Board in decisions of 
December 1997 and again in November 1999.  The case has 
subsequently been returned to the Board for further appellate 
review.


REMAND

The appellant contends, in essence, that the extent of his 
disabilities are so severe as to entitle him to nonservice-
connected pension benefits.  Upon review of the evidence of 
record, the Board finds that due process considerations 
require that this claim be remanded.

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards. Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 
Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  The two ways 
that permanent and total disability can be shown under the 
law are as follows: (1) the veteran must be unemployable as a 
result of a lifetime disability (i.e., the "subjective" 
standard, which is based on disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (i.e., the "objective" standard, which is 
based on (a) the percentage ratings assigned for each 
disability from the VA Schedule for Rating Disabilities, 38 
C.F.R., Part 4; (b) the minimum percentage rating 
requirements for total ratings based on unemployability in 38 
C.F.R. § 4.16(a); and (c) the permanence of those percentage 
ratings for pension purposes required by 38 C.F.R. § 4.17). 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 3.340(b); 3.342, 4.16(a), 4.17, 4.18, 4.19 
(1999); Brown, 2 Vet. App. at 446.

In making this determination, the Court, in Roberts v. 
Derwinski, instructed that an evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability.  Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992).  This means the RO 
has the responsibility of identifying all disabilities which 
a veteran currently has, determining whether or not they are 
permanent in nature, and assigning a schedular evaluation for 
each one of them under the VA Rating Schedule.  Furthermore, 
the VA has a duty to the veteran, in cases involving 
nonservice-connected pension benefits, to provide "a thorough 
contemporaneous medical examination, one which takes into 
account prior medical records, so that the evaluation of the 
claimed disability will be a fully informed one."  Roberts at 
390 (citing 38 U.S.C.A. § 5107(a) and Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)). 

In October 1994, the appellant filed his present application 
form, VA Form 21-527, seeking entitlement to a permanent and 
total disability rating for nonservice-connected pension 
purposes.  On his application form, the appellant noted that 
he had the following conditions: (1) a nervous disorder, and 
(2) hypertension.

A review of rating decisions of record shows a list of both 
service-connected and nonservice-connected disorders, which 
have been assigned ratings.  These include schizophrenic 
reaction, chronic, undifferentiated; residuals of a fractured 
right fourth finger; anxiety manifested by speech defect; 
pterygium; hypertension; varicocele; chronic obstructive 
pulmonary disease; and tension headaches.  Review of the 
record does not show that there has been recent VA 
examination for all of these rated disorders.  

A review of the claims file shows various private and VA 
treatment records and VA examination reports, which contain 
diagnoses of various disorders.  A private medical report in 
January 1970 shows that the veteran was examined for 
complaints of cataracts with some relevant findings and a 
history of eye injury due to shrapnel fragment.  The report 
of a December 1969 VA examination includes diagnoses of 
history of urethral discharge; varicocele, not found; 
fracture of right ring finger, healed; pterygium; and 
schizophrenia, chronic undifferentiated, mild.  VA and 
private medical records include diagnoses of headaches, 
chronic sinusitis, speech impediment-slurred speech; chronic 
anal fissures; and moderate speech impediment/dissociative 
adjustment reaction.  VA examinations in January 1995, 
February 1997 and July 1998 contain diagnoses including 
headache and tension headaches, levoscoliosis of the thoracic 
spine, chronic undifferentiated schizoaffective disorder in 
partial remission, hypertension not found, and COPD.  It does 
not appear that ratings have been associated with all of 
these diagnosed disorders, and for those diagnoses which have 
been rated, as noted above, the record does not show that all 
of the assigned ratings are based on current examination.  

As previously noted, the VA has a duty to the veteran in 
cases involving nonservice-connected pension benefits, to 
provide "a thorough contemporaneous medical examination, one 
which takes into account prior medical records, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Roberts at 390 (citing 38 U.S.C.A. § 5107(a) and Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Under these 
circumstances, the Board must remand this matter to attempt 
to schedule the appellant for the appropriate examinations to 
evaluate any currently diagnosed disorder.

The Board notes that when the RO meets its burden to notify 
the appellant and his representative of the information 
needed to develop the claim, the burden then shifts to the 
appellant, and consequently to his representative service 
organization to respond to the RO's requests.  Under the 
applicable criteria, when entitlement to nonservice-connected 
pension cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998)(emphasis 
added). "[T]he duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also notes that in light of the passage of time 
since the original adjudication of the veteran's claim by the 
RO, there may now be additional medical records which are 
relevant to the veteran's claim.  In addition, the RO should 
request an updated VA Form 21-527 from the veteran to 
determine if he meets the basic eligibility requirements for 
VA pension benefits.

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999), the case should be 
remanded to the RO for the following actions:

1.  The RO should provide the veteran 
with an Income-Net Worth and Employment 
Statement, VA Form 21-527, and request 
that the veteran promptly complete and 
return this form to the RO.  If after its 
receipt, the RO determines that the 
veteran fails to meet the basic 
eligibility requirements for VA pension 
benefits, the RO may adjudicate this 
claim, without further development.

2.  The RO should request the veteran to 
identify all disabilities which he 
believes are interfering with his ability 
to maintain employment.

3.  The RO should request from the 
veteran the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

4.  The RO should also schedule the 
veteran for the necessary VA examinations 
by appropriate specialists in order to 
determine the severity of all of his 
alleged nonservice-connected disorders.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners prior to the 
examination.  As to any orthopedic 
disability identified, the examiner is 
requested to indicate any functional 
loss, limitation, and any joint 
pathology, particularly on use and during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that 
examination report must account for 
functional loss due to pain); see also 38 
C.F.R. §§ 4.40, 4.45 (1999).  The 
appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (1999) regarding failure to 
report for scheduled VA examinations.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examinations.

The RO should rate each disability 
diagnosed, in accordance with the 
Schedule for Rating Disabilities.  In 
evaluating any degree of disability of 
any reported musculoskeletal disorder, 
the RO must consider whether there is 
functional loss due to pain, under 38 
C.F.R. §§ 4.40 and 4.45 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In determining whether the veteran meets 
the criteria for entitlement under this 
claim, the RO must consider whether the 
appellant meets the criteria as provided 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (1998); as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts, 
supra.  This includes consideration of 
whether the veteran is unemployable under 
what the Court has referred to as the 
"average person" test provided under 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. § 4.15 (1999). Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

If the appellant does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. § 
3.321(b)(2) (1999).  In deciding the 
appellant's claim, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b).  If the evidence is 
not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


